DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/08/2020 appears to include a blank page at page 3.  To the extent that page 3 was not intended to be blank, any references cited on page 3 have not been considered.  The IDS has been placed in the application file but, unless otherwise indicated, the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “911”, “913”, “915”, and “917” in Fig. 9B; and “1030” in Fig. 10C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The use of terms like “Bluetooth” on 14:21, which is a trade name or a mark used in commerce, has been noted in this application.  Such terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florencio (US Pub. No. 2014/0249676).

As per Claim 1, Florencio discloses an electronic device (102) (Fig. 2; ¶28), comprising:
at least one processor (220) (Fig. 2; ¶28, 35); and
a memory (218) (Fig. 2; ¶28, 35);
wherein the memory (218) stores instructions (Fig. 3; ¶35, 40-42) that, when executed, cause the at least one processor (220) to: 
identify a task (as per 304) corresponding to a task execution instruction (as per predefined task) acquired by an input device (106) of the electronic device (102) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42),
identify user information (306 with reference to 302) corresponding to the task (as per 304) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42),
identify a target spot (as per “desired location” in steps 510, 514) of the electronic device (102) for executing the task (as per 304) (Figs. 1, 5; ¶18, 23-25, 63-65), based on the task (as per 304) and the user information (306 with reference to 302), with respect to a position of a user (104) corresponding to the identified user information (306 with reference to 302) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65), and 


As per Claim 2, Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220), in at least a part of a process of identifying the target spot (as per “desired location” in steps 510, 514) of the electronic device (102) for executing the task (as per 304), to:
identify a task execution condition (as per steps 504, 508) corresponding to the user information (306 with reference to 302) in relation to the task (as per 304) (Figs. 3, 5; ¶39-42, 63-65), and 
identify the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), based on the identified task execution condition (as per steps 504, 508) and based on the position of the user (104) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).

As per Claim 3, Florencio further discloses wherein the task execution condition (as per steps 504, 508) is identified, at least based on at least one task execution result (as per 308) executed with respect to the user (104) and feedback information (as per feedback in ¶41) to each of the at least one task execution result (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).

As per Claim 4, Florencio further discloses wherein
the task execution condition (as per steps 504, 508) comprises information about a utility score (as per 310) provided based on at least one task execution result (as per 308) and the feedback information (as per feedback in ¶41) to each of the at least one task execution result (as per 308) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65), and
the instructions, when executed, further cause the at least one processor (220) to select a task execution condition (as per steps 504, 508) having a highest utility score (as per 310) with reference to the information about the utility score (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).

execute the task (as per 304) after moving to the target spot (as per “desired location” in steps 510, 514) (Figs. 1, 2, 3, 5; ¶18, 23-25, 28, 34-36, 39-42, 63-65),
acquire feedback information (as per 516, 518) to execution of the task (as per 304) (Figs. 1, 2, 3, 5; ¶18, 23-25, 28, 34-36, 39-42, 63-65), and
update the task execution condition (as per steps 504, 508), based on the feedback information (as per 516, 518) (Figs. 1, 2, 3, 5; ¶18, 23-25, 28, 34-36, 39-42, 63-65).

As per Claim 6, Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220), in at least a part of a process of identifying the target spot (as per “desired location” in steps 510, 514) of the electronic device (102) for executing the task (as per 304) (Figs. 1, 2, 3, 5; ¶18, 23-25, 28, 34-36, 39-42, 63-65), to identify the task execution condition (as per steps 504, 508) according to a preset initial condition (as per 306) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65) or [a random condition when a designated execution condition corresponding to the identified user information is absent in relation to the task].

As per Claim 10, Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42) when executed, further cause the at least one processor (220), in at least a part of a process of controlling the driving circuit (108, 216, 218, 220) to move the electronic device (102) to the target spot (as per “desired location” in steps 510, 514), to:
identify a task executable range (as per “range of perception” in ¶45) corresponding to the task (as per 304) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45), and
control the driving circuit (108, 216, 218, 220) such that the electronic device (102) moves to the target spot (as per “desired location” in steps 510, 514) when the target spot (as per “desired location” in steps 510, 514) is included within the task executable range (as per “range of perception” in ¶45) or [to a spot other than the target spot when the target spot is not included within the task executable range].

As per Claim 11, Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220), in at least a part of a process of identifying the task executable range (as per “range of perception” in ¶45) corresponding to the task (as per 304), to identify the task executable range (as per “range of perception” in ¶45), based on at least one of [a kind of the task] and a state of the user (104) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45).

As per Claim 12, Florencio further discloses wherein the state of the user comprises at least one of [information related with gaze of the user,] information related with interaction of the user (104) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45), and [information related with activity of the user].

As per Claim 17, Florencio further discloses wherein the electronic device (102) further comprises a sensor module (106, 218, 220) (Figs. 1-2; ¶18-22, 24, 28, 31, 33), and
wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220) to acquire information about an external environment (100) of the electronic device (102) through the sensor module (106, 218, 220) (Figs. 1-2; ¶18-26, 28, 31-32).

As per Claim 18, Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220), in at least a part of a process of identifying the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), to identify the target spot as per “desired location” in steps 510, 514) of the electronic device (102), based on at least the information about the external environment (100) (Figs. 1, 3, 5; ¶18-26, 28, 31-32, 39-42, 63-65).

As per Claim 19, Florencio further discloses wherein instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220) to identify a movement route (as per 512) of the electronic device (102) to the identified target spot (as per “desired location” in steps 510, 514), 

As per Claim 20, Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220) to identify a movement route (as per 512) of the electronic device (102) to the identified target spot (as per “desired location” in steps 510, 514), based on at least one of [the a kind of the task], the identified user information (306 with reference to 302) (Figs. 1-3, 5; ¶18-25, 31, 33, 35-36, 39-42, 63-65), and [a state of the user].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Florencio (US Pub. No. 2014/0249676) in view of Deyle (US Pub. No. 2017/0225321).

As per Claim 7, Florencio discloses all limitations of Claim 2.  Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220), in at least a part of a process of identifying the target spot (as per “desired location” in steps 510, 514) of the electronic device (102) for executing the task (as per 304), to search (as per 504, 508) for a user (104) having an attribute similar to an attribute of the user (104) (Fig. 5; ¶19, 63-65) and to identify the task execution condition (as per steps 504, 508) according to a designated execution condition corresponding to the searched user (104) when a designated execution condition corresponding to the identified user information (306 with reference to 302) is absent (as per “prior to the robot 102 being deployed” in ¶40) in relation to the task (as per 304) (Figs. 1, 3, 5; ¶18-19, 23-25, 39-42, 63-65).
Florencio does not expressly disclose wherein the user is a different user.
Deyle discloses a robot control system in which the robot (100) is adapted to identify specified users (¶129).  In one embodiment, actions of the robot (100) are appropriate to whether the user is identified (¶130).  In this way, the robot (100) is adapted to perform security operations (¶131).  Like Florencio, Deyle is concerned with robot control systems.
Therefore, from these teachings of Florencio and Deyle, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Deyle to the system of Florencio since doing so would enhance the system by adapting the system to perform security operations. 

As per Claim 13, Florencio discloses all limitations of Claim 1.  Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220) to:

identify multiple (as per models for observed data) task execution conditions (as per steps 504, 508) (Figs. 3, 5; ¶39-42, 63-65),
select a first task execution condition (as per model for instance of observed data) among the multiple (as per models for observed data) task execution conditions (as per steps 504, 508) (Figs. 3, 5; ¶39-42, 63-65), and
identify the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), based on the first task execution condition (as per model for instance of observed data), in at least a part of process of identifying the target spot (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose wherein the multiple task execution conditions correspond to the multiple users.
Deyle discloses a robot control system in which the robot (100) is adapted to identify specified users (¶129).  In one embodiment, actions of the robot (100) are appropriate to whether the user is identified (¶130).  In this way, the robot (100) is adapted to perform security operations (¶131).  Like Florencio, Deyle is concerned with robot control systems.
Therefore, from these teachings of Florencio and Deyle, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Deyle to the system of Florencio since doing so would enhance the system by adapting the system to perform security operations. 

As per Claim 14, the combination of Florencio and Deyle teaches or suggests all limitations of Claim 13.  Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220), in at least a part of a process of selecting the first task 
identify utility scores (as per 310) provided respectively for the multiple (as per models for observed data) task execution conditions (as per steps 504, 508) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65), and
select a first task execution condition (as per model for instance of observed data) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose:
wherein the utility scores are according to each of the multiple users; and
wherein the first task execution condition is such that a sum of utility scores for the multiple users or a weighed sum of the multiple users is maximized.
Deyle discloses a robot control system in which the robot (100) is adapted to identify specified users (¶129).  In one embodiment, actions of the robot (100) are appropriate to whether the user is identified (¶130).  In this way, the robot (100) is adapted to perform security operations (¶131).  Like Florencio, Deyle is concerned with robot control systems.
Therefore, from these teachings of Florencio and Deyle, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Deyle to the system of Florencio since doing so would enhance the system by adapting the system to perform security operations.  Applying the teachings of Deyle to the system of Florencio would adapt the system of Florencio to associate the learner component of adapts the model of Florencio in view of specified users as per Deyle.

As per Claim 15, the combination of Florencio and Deyle teaches or suggests all limitations of Claim 13.  Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, 
identify each of multiple task executable ranges (as per range of perception to each user) for the multiple users (as per multiple users within range of perception) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42, 45), and
control the driving circuit (108, 216, 218, 220) to move the electronic device (102) to the target spot (as per “desired location” in steps 510, 514) when the target spot (as per “desired location” in steps 510, 514) is included with a common range of the multiple task executable ranges (as per range of perception to each user) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65) or [to move the electronic device (102) to a spot other than the target spot when the target spot is not included within the common range of the multiple task executable ranges.

As per Claim 16, Florencio discloses all limitations of Claim 1.  Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220) to:
identify a task (as per 304) to be performed for multiple users (as per distributing a flier in ¶25) including the user (104) in at least of a part of a process of identifying the task (as per 304) (Figs. 1-3; ¶19-25, 31, 33, 35-36, 39-42), and,
identify the target spot (as per “desired location” in steps 510, 514) of the electronic device (102) in at least a part of a process of identifying the target spot (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose identify priority between the multiple users and a task execution condition corresponding to a user having the highest priority.
Deyle discloses a robot control system in which the robot (100) is adapted to identify specified users (¶129).  In one embodiment, actions of the robot (100) are appropriate to whether the user is identified and security operations are based on priority of such operations (¶130, 170).  In this way, the 
Therefore, from these teachings of Florencio and Deyle, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Deyle to the system of Florencio since doing so would enhance the system by adapting the system to perform security operations.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Florencio (US Pub. No. 2014/0249676) in view of Asukai (WO 2016/170808 A1; citations to US Pub. No. 2018/0081365).

As per Claim 8, Florencio discloses all limitations of Claim 1.  Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220), in at least a part of a process of identifying the target spot (as per “desired location” in steps 510, 514) of the electronic device (102) for executing the task (as per 304), to:
identify a direction (as per “direction of travel” in ¶19) of the user (104) (Figs. 1-3; ¶19-24, 31, 33, 35-36, 39-42), and
identify the target spot (as per “desired location” in steps 510, 514) of the electronic device (102), based on the task  (as per 304)and the identified user information (306 with reference to 302), with respect to the position of the user (104) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose
wherein the direction of the user is a direction in which the user is facing; and
wherein operations to identify the target spot are based on the direction in which the user is facing.
Asukai discloses a control system (10-1) for a robot (1) that operates to detect the direction in which the user (2) is facing and govern the robot (1) based on the direction in which the user (2) is facing (Figs. 1-4; ¶50-55, 59-60, 74-86.  In this way, the system operates to communicate with the target 
Therefore, from these teachings of Florencio and Asukai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Asukai to the system of Florencio since doing so would enhance the system by adapting the system to operate without causing psychological stress.

As per Claim 9, the combination of Florencio and Asukai teaches or suggests all limitations of Claim 8.  Florencio further discloses wherein the instructions (Fig. 3; ¶35, 40-42), when executed, further cause the at least one processor (220) to control the driving circuit (108, 216, 218, 220) such that the electronic device (102) rotates (as per “steering wheel” in ¶36) (Figs. 1, 3, 5; ¶18, 23-25, 39-42, 63-65).
Florencio does not expressly disclose wherein the rotation is based on the direction in which the user is facing, after moving to the target spot.
Asukai discloses a control system (10-1) for a robot (1) that operates to detect the direction in which the user (2) is facing and govern the robot (1) based on the direction in which the user (2) is facing (Figs. 1-4; ¶50-55, 59-60, 74-86.  In this way, the system operates to communicate with the target person (2) without causing psychological stress (¶50, 54, 77, 85).  Like Florencio, Asukai is concerned with robot control systems.
Therefore, from these teachings of Florencio and Asukai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Asukai to the system of Florencio since doing so would enhance the system by adapting the system to operate without causing psychological stress.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664